This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,647

 5 MELINDA VEGA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Chief Judge.
 1   {1}   Defendant Melinda Vega appeals from the district court’s affirmance of her

 2 conviction after a jury trial in metropolitan court for driving while under the influence

 3 of intoxicating liquor. [DS 2, 5; RP 3, 36, 110, 115, 119] In this Court’s notice of

 4 proposed disposition, we proposed to adopt the district court’s memorandum opinion

 5 affirming the conviction. [CN 2] Defendant filed a memorandum in opposition, which

 6 we have duly considered. Remaining unpersuaded, we affirm Defendant’s conviction.

 7   {2}   Defendant raises no new arguments apart from those that she made in her

 8 docketing statement [DS 5] and in the statement of the issues she filed with the district

 9 court in her on-record appeal [RP 98]. In this Court’s notice of proposed disposition,

10 we proposed to adopt the district court’s thorough and well-reasoned memorandum

11 opinion in response to Defendant’s arguments. [CN 2; see also RP 110-14] Defendant

12 has failed to raise any new arguments or issues to convince us to reconsider our

13 proposed adoption of the district court’s memorandum opinion. As such, all of the

14 arguments in Defendant’s memorandum in opposition have been addressed by this

15 Court in its notice of proposed disposition and/or the district court’s memorandum

16 opinion this Court proposed to adopt in our notice of proposed disposition, and we

17 refer Defendant to the responses therein. [See RP 110-14]




                                               2
1   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and

2 herein, and for the reasons articulated in the memorandum opinion of the district

3 court, we affirm Defendant’s conviction.

4   {4}   IT IS SO ORDERED.



5                                          _________________________________
6                                          MICHAEL E. VIGIL, Chief Judge


7 WE CONCUR:


8 ___________________________________
9 TIMOTHY L. GARCIA, Judge


10 ___________________________________
11 J. MILES HANISEE Judge




                                              3